Sullivan, J.
The judgment under review af.'rms the claim of Emily J. Motley to be endowed of the lauds owned by her intestate husband at the time of his death, and is in strict conformity with tjie decision rendered by this court when the case was before us on appeal. Every point now raised by the plaintiffs in error was considered and decided against them when the first judgment of the trial court was brought here for revision. The opinion in Motley v. Motley, 53 Nebr., 375, is the law of the case, and must control its disposition. Ripp v. Hale, 45 Nebr., 567; *594Coburn v. Watson, 48 Nebr., 257; Omaha Life Ass’n v. Kettenbach, 55 Nebr., 330; Hayden v. Frederickson, 59 Nebr., 141; Leavitt v. Bell, 59 Nebr., 595. That opinion enunciates principles that are believed to be sound, and answers completely all the arguments now advanced for a reversal of the judgment in favor of the defendant in error.
The curative act of 1895 (Session Laws, 1895, ch. 32) has no bearing whatever upon this controversy. The purpose of that act, as declared in its title, was to legalize orders, judgments and decrees which had been made under the provisions of the decedent’s law of 1889 before the case of Trumble v. Trumble, 37 Nebr., 340, was decided. The substantive part of the act of 1895 is as follows: “Now, therefore, all judgments, orders, decrees and findings that have been made by any court in the state of Nebraska under and by virtue of the provisions of said act, pertaining to any estate of any deceased person, be, and the same is hereby, legalized and made valid to the same extent and to the same purpose as though said act had not been adjudged unconstitutional by the said supreme court.” Neither the county court nor the district court of Adams county, at any time, made any order, judgment or decree in pursuance of the unconstitutional decedent’s act which assumed to divest the right of the defendant in error to dower in the land in controversy. There was, therefore, nothing, so far as the estate of John Motley is concerned, upon which the curative act could operate. Boales v. Ferguson, 55 Nebr., 565. Mrs. Motley is very clearly the owner of a life estate in one-third of the lands of which her husband died seized, and the record does not disclose that 'she has done any act by which she has forfeited the right to assert her ownership.
The judgment of the district court is right, and is
Affirmed.